Title: From Benjamin Franklin to John Adams, 10 May 1779
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, May 10th. 1779
I received the honour of yours of the 29th past from Nantes. I hope you are before this time safely arrived at L’Orient. M. De la Luzerne is making diligent Preparation for his Departure, and you will soon see him. He and the Secretary of the Embassy are both very agreable and sensible Men, in whose Conversation you will have a great deal of Pleasure in your Passage. What Port the Ship will be ordered to I have not yet learnt, I suppose that it may be partly left to the Captain’s Discretion, as the Winds may happen to serve. It must certainly be most agreable to you to be landed in Boston; as that will give you an earlier Sight of your Family; but as you propose going immediately to Congress, being landed at Philadelphia will have some little Advantage, as it saves half your Journey. I shall take care to procure the Order to the Captain from M. De Sartine, which you desire; tho’ I should suppose showing the Original Letter of that Minister, which you have, would be sufficient. No publick Dispatches are arrived here since you left us. I see by the Virginia Papers that the 6th of February, being the Anniversary of the signing of the Treaty, was observed with great Festivity by the Congress &c at Philadelphia. From Holland I have just received the Resolution of the States General, of the 26th past, to Convoy their Trade, notwithstanding Sir Joseph York’s Memorial, and to fit out directly 32 Ships of War for that purpose; which is good News and may have consequences.
I have the honour to be, with great Regard, Sir, Your most obedient & most humble Servant.
B Franklin
Honble: Jn. Adams Esquire.
 
Endorsed: Dr Franklin May 10. ansd 17th. 1779
